13‐107‐cv
Central Rabbinical Congress v. New York City Department of Health & Mental Hygiene


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                         August Term 2013



                                    Argued: December 3, 2013
                                    Decided: August 15, 2014

                                            No. 13‐107‐cv

                          _____________________________________

   CENTRAL RABBINICAL CONGRESS OF THE UNITED STATES & CANADA; AGUDATH
   ISRAEL OF AMERICA; INTERNATIONAL BRIS ASSOCIATION; RABBI SAMUEL BLUM;
            RABBI AHARON LEIMAN; and RABBI SHLOIME EICHENSTEIN,
                             Plaintiffs‐Appellants,

                                                  ‐ v. ‐

 NEW YORK CITY DEPARTMENT OF HEALTH & MENTAL HYGIENE; NEW YORK CITY
    BOARD OF HEALTH; and DR. THOMAS FARLEY, in his official capacity as
 Commissioner of the New York City Department of Health & Mental Hygiene,
                           Defendants‐Appellees.
                  _____________________________________

Before:         LIVINGSTON, LOHIER, and CARNEY, Circuit Judges.

       Appeal from a January 10, 2013, order of the United States District Court for
the Southern District of New York (Buchwald, J.), denying the plaintiffs’ motion for
a preliminary injunction.  Plaintiffs brought suit challenging section 181.21 of the
New York City Health Code on the grounds that it compels speech in violation of
the First Amendment and that it violates the right to free exercise of religion under

                                                    1
the First Amendment and the New York State Constitution.  The district court held
that the ordinance does not compel speech and is subject to rational basis review
under the Free Exercise Clause, and proceeded to deny a preliminary injunction.  We
hold that the challenged ordinance is neither neutral nor generally applicable and
thus is subject to strict scrutiny under the Free Exercise Clause.  We vacate the order
denying the preliminary injunction and remand for the district court to apply strict
scrutiny to the ordinance. 

      VACATED and REMANDED.

                                 SHAY DVORETZKY (Yaakov Roth, Todd R. Geremia,
                                 on  the  brief),  Jones  Day,  Washington,  DC,  for
                                 Plaintiffs‐Appellants.

                                 MORDECAI NEWMAN (Larry Sonnenshein, Michelle
                                 Goldberg‐Cahn, on the brief), New York City Law
                                 Department,  New  York,  NY,  for  Defendants‐
                                 Appellees.

                                 Eric C. Rassbach, Daniel H. Blomberg, The Becket
                                 Fund  for  Religious  Liberty,  Washington,  DC;
                                 Michael  W.  McConnell,  Stanford,  CA,  for  Amicus
                                 Curiae The Becket Fund for Religious Liberty.

                                 Rory  T.  Gray,  Alliance  Defending  Freedom,
                                 Lawrenceville,  GA;  Joseph  P.  Infranco,  Alliance
                                 Defending  Freedom,  Scottsdale,  AZ;  M.  Todd
                                 Parker, Moskowitz & Book, LLP, New York, NY, for
                                 Amicus Curiae Alliance Defending Freedom.

                                 Akiva Shapiro, Gibson, Dunn & Crutcher LLP, New
                                 York, NY, for Amici Curiae The American Academy of
                                 Pediatrics,  Infectious  Diseases  Society  of  America,
                                 Pediatric  Infectious  Diseases  Society,  and  American
                                 Sexually Transmitted Diseases Association.


                                          2
DEBRA ANN LIVINGSTON, Circuit Judge:

      In Judaism, the “bris milah,” or ritual circumcision of infants, which has been

practiced for millennia, celebrates a covenant with God and“derives explicitly from

a commandment . . . in the Hebrew Bible.”  11 Encyclopedia of Religion, “Rites of

Passage: Jewish Rites,” at 7818 (2d ed. 2005).  As part of this ritual circumcision,

some  Orthodox  Jews,  particularly  Satmar,  Bobov,  Lubavitch,  and  other  Hasidic

groups, perform direct oral suction of the circumcision wound in a ritual act known

as metzitzah b’peh (“metzitzah b’peh” or “MBP”).

      Over the last decade, the New York City Department of Health and Mental

Hygiene (the “Department”) has determined that metzitzah b’peh poses a health

risk – the spread of herpes simplex virus (“HSV”) – to male infants.  Beginning

around 2005, the Department embarked on a campaign to educate the Orthodox

Jewish  community  about  the  risk.    Concluding  that  this  campaign  was  only  a

qualified  success,  the  New  York  City  Board  of  Health,  which  oversees  the

Department, promulgated section 181.21 (“§ 181.21” or the “Regulation”) in 2012,

adding  this  provision  to  the  New  York  City  Health  Code  directly  to  regulate

metzitzah b’peh.  The Regulation prohibits any person from performing direct oral

suction as part of a circumcision without first obtaining signed written consent from


                                          3
one of the child’s parents.  The consent form must contain the warning that “the

New York City Department of Health and Mental Hygiene advises parents that

direct oral suction should not be performed.” § 181.21.

       Three organizations supporting the practice of MBP as part of bris milah and

three mohelim who perform MBP (collectively, “plaintiffs”)  filed suit, challenging

the Regulation as compelling speech in violation of the First Amendment and as

burdening their free exercise of religion in violation of the same.  The district court

denied the plaintiffs’ motion for a preliminary injunction, holding, first, that the

Regulation does not compel speech and, second, that it is a neutral and generally

applicable law pursuant to Employment Division v. Smith, 494 U.S. 872 (1990), and

Church  of  the  Lukumi  Babalu  Aye,  Inc.  v.  City  of  Hialeah,  508  U.S.  520  (1993),  so  is

subject only to rational basis review.

       As to the second holding, we disagree.1  The Regulation is neither neutral nor,




       1
         Because we determine that the Regulation must satisfy strict scrutiny under the
Free Exercise Clause and that vacatur, accordingly, is required, we need not and do not
address  plaintiffs’  alternative  free  speech  argument.    Nor  do  we  address  plaintiffs’
argument that the district court erred in its application of the more permissive balancing
test applicable under the New York State Constitution’s Free Exercise Clause.  See Catholic
Charities of Diocese of Albany v. Serio, 7 N.Y.3d 510, 525 (2006).

                                                 4
on this record, generally applicable and therefore must satisfy strict scrutiny.2  The

Regulation is not neutral because it purposefully and exclusively targets a religious

practice for special burdens.  And at least at this preliminary stage, the Regulation

is  not  generally  applicable  either,  because  it  is  underinclusive  in  relation  to  its

asserted secular goals:  the Regulation pertains to religious conduct associated with

a  small  percentage  of  HSV  infection  cases  among  infants,  while  leaving  secular

conduct associated with a larger percentage of such infection unaddressed. 

       We  vacate  the  district  court’s  order  denying  plaintiffs’  motion  for  a

preliminary  injunction  and  remand  for  the  district  court  to  consider  whether

plaintiffs have shown a likelihood of success on the merits applying strict scrutiny. 

Acknowledging the weighty interests at stake in this litigation (the plaintiffs’ in the

free exercise of their faith and the Department’s in the health of newborns and in

informed parental consent concerning risks these newborns face), we express no




       2
           There  are  two  possible  levels  of  scrutiny  that  may  apply  in  assessing  the
constitutionality of a law challenged on free exercise grounds.  Strict scrutiny, the more
robust standard, requires that a law “be justified by a compelling governmental interest
and  .  .  .  be  narrowly  tailored  to  advance  that  interest.”    Lukumi,  508  U.S.  at  531. 
Alternatively, under rational basis review, “legislation is presumed to be valid and will be
sustained if the [burden imposed] by the statute is rationally related to a legitimate state
interest.”  Town of E. Southold v. Town of E. Hampton, 477 F.3d 38, 54 (2d Cir. 2007) (internal
quotation marks omitted).

                                                 5
view  as  to  whether  plaintiffs  have  satisfied  this  standard,  believing  that  careful

adjudication will benefit in the first instance from the district court’s comprehensive

analysis.  

                                    BACKGROUND

       A.  Metzitzah b’peh

       Jewish law requires that male children be circumcised on the eighth day after

their  birth,  although  circumcision  may  be  postponed  in  some  circumstances. 

According to the plaintiffs, this ritual circumcision, known as bris milah, is among

the  most  important  requirements  of  Jewish  law  and  is  derived  from  a  covenant

between God and Abraham.  For thousands of years, Jews around the world have

faithfully adhered to it.

       One  of  the  essential  steps  of  bris  milah,  according  to  the  plaintiffs,  is

metzitzah,  during  which  suction  is  used  to  draw  blood  from  the  area  of  the

circumcision wound.  Traditional metzitzah, as practiced primarily among certain

Hasidic groups, is performed by direct oral suction on the circumcision wound, or

metzitzah  b’peh.    The  plaintiffs  assert  that  some  Jewish  religious  authorities

maintain  that  MBP  is  the  proper  means,  and  some  deem  it  the  only  acceptable

means, under Jewish law, to perform metzitzah. 


                                             6
      Bris milah is performed by a mohel, typically a rabbi with specialized training. 

Mohelim are trained to take safety precautions when performing MBP.  Among

other precautions, mohelim do not perform circumcisions if they are exhibiting any

symptoms of HSV infection; they minimize the duration of oral contact with the

wound; and they rinse their mouths with an antiseptic before performing the ritual. 

Mohelim have performed metzitzah b’peh as part of bris milah around the world

for millennia.  Plaintiffs, while conceding that the Department “may use its own

property, money, and agents to express its own views,” believe it would be sinful

for them, as mohelim, “to discourage parents from performing the bris milah ritual

in what they regard as the religiously correct manner.” 

      B.  HSV Transmission

      The herpes simplex virus, or HSV, is present in some form in most American

adults.3  HSV infection may periodically cause “clusters of small, painful blisters [to]

appear on the skin at the point where [the] virus was originally introduced,” but

such  infection  “does  not  usually  cause  symptoms”  in  adults.    J.A.  366‐67.    By

contrast,  HSV  in  newborn  infants  “can  be  serious  and  life‐threatening  because



      3
         There are two forms of herpes, HSV‐1 and HSV‐2.  The type at issue here, HSV‐1,
is present in 60% of American adults and 73% of adults in New York City. 

                                            7
newborn  infants  do  not  have  fully  developed  immune  systems.”    J.A.  369. 

Approximately one‐fifth of newborn infants infected with the herpes simplex virus

die from the infection, and those surviving often suffer brain damage.  The incidence

of neonatal herpes infection (thankfully)  is small: there are only about 15 cases each

year in New York City, among approximately 125,000 live births.

       Among newborn infants who do become infected, approximately 85% acquire

the virus from their mothers during birth as they come in contact with virus present

in  the  birth  canal.    Another  five  percent  acquire  the  virus  while  in  the  mother’s

uterus.    In  only  the  remaining  10%  of  neonatal  HSV  infection  cases  do  infants

contract the infection after birth.

       Most newborn infants are protected against HSV infection – accounting for the

small number of cases – because infected mothers (and most mothers are infected)

typically transfer antibodies against HSV to their babies through the placenta.  These

maternal antibodies protect the newborn against infection for several months after

birth.  If a mother does not become infected with the virus until the late stages of

pregnancy, however, her body may not produce antibodies in time for them to be

transferred  to  the  baby,  who  is  thus  at  greater  risk  of  infection  from  the  mother

during birth (as well as from other sources in the months thereafter).  According to


                                              8
one of the City’s experts,“[i]ntrapartum transmission from mother‐to‐infant during

delivery [which accounts for 85% of neonatal HSV infection] is most likely to occur

when the maternal infection is acquired during the last trimester of pregnancy.”  J.A.

315‐16. 

       The  practice  of  MBP  potentially  contributes  to  the  10%  of  HSV  infections

among infants that occur after birth.  As to these cases, while the parties dispute

whether MBP has ever actually resulted in HSV infection in an infant, the record

evidence to date clearly establishes that it is biologically plausible that HSV can be

transmitted through metzitzah b’peh – so that if an infected person performs the

ritual,  the  risk  of  transmission  is  real.    The  Department’s  five  infectious  disease

experts, as well as Dr. Thomas Farley, its Commissioner, provided written testimony

that direct oral suction puts infants at heightened risk for HSV infection and that the

risk  of  such  transmission  is  incontrovertible.    Dr.  Anna  Wald,  who  among  other

qualifications assists in drafting guidelines on the management of HSV infection for

the Centers for Disease Control and Prevention, characterizes the evidence linking

direct  oral  suction  with  neonatal  infection  as  “strong,  consistent,  and  more  than

biologically plausible.”  J.A. 304.  Finally, the American Academy of Pediatrics, the

Infectious Diseases Society of America, the Pediatric Infectious Diseases Society, and


                                              9
the American Sexually Transmitted Diseases Association submitted their views, as

amici curiae, in the district court, stating that “it is incontrovertible that infectious

diseases can be, and have been, transmitted” through MBP, “and that direct oral

suction increases the risk that a neonate will acquire herpes simplex virus . . . and

other communicable diseases.”  Dist. Ct. Dkt. 36, at 1.

       In addition to these expert declarations, the Department conducted a study on

neonatal HSV infection associated with MBP and published that study in the federal

Centers  for  Disease  Control  and  Prevention’s  Morbidity  and  Mortality  Weekly

Report (“MMWR Study”).  Susan Blank et al., Neonatal Herpes Simplex Virus Infection

Following Jewish Ritual Circumcisions that Included Direct Orogenital Suction – New York

City, 2000‐2011, 61 Morbidity & Mortality Weekly Rep. 405 (June 8, 2012).  In this

study, the Department identified 11 confirmed cases of neonatal herpes infection in

infants born in the City between 2000 and 2011 who had undergone a circumcision

that definitely or likely involved direct oral suction.  Two of these infants died.  As

evidence of a causal link between MBP and infection in these infants, the study cited

(among other things) the timing of symptom onset and a cluster of three cases related

to  a  single  mohel  who,  97  days  after  two  of  the  cases,  tested  positive  to  HSV‐1

antibodies,  but  negative  to  evidence  of  virus  in  the  mouth.    The  MMWR  Study


                                             10
calculated the rate of herpes infection following direct oral suction for infant males

born in New York City to be one in 4,098, a rate the study concluded was three to

four times greater than for males born in New York City who did not have direct oral

suction.

       Plaintiffs  do  not  challenge  the  Department’s  experts  or  the  medical

organizations who affirm that MBP places infants at increased risk of HSV infection,

conceding  that  it  is  “biologically  plausible”  for  the  herpes  simplex  virus  to  be

transmitted through oral contact with an open wound.  They focus, instead, on a

narrow point: that the Department has presented no DNA proof (presumably based

on the comparison of virus present in a mohel and in an infected infant) establishing

that HSV has ever been transmitted via MBP.4  They also challenge the degree of risk

involved,  claiming  that  the  Department  has  failed  to  show  even  a  statistical

correlation between metzitzah b’peh and HSV infection.  They attack, in particular,

the conclusions drawn in the Department’s MMWR Study.  

       Plaintiffs’  primary  medical  expert  in  the  district  court,  Dr.  Daniel  Berman,


       4
         The Department counters that such evidence is both unnecessary to establish the
likelihood of transmission via MBP and difficult to obtain, given that infected adults shed
virus (so that its DNA is accessible via testing) only intermittently and unpredictably.  Such
testing, the Department points out, would also require the cooperation of individuals who
are being investigated as the potential source of an infant’s infection.

                                             11
criticized the MMWR Study on multiple grounds.  First, he asserted that, contrary to

the  Department’s  claims,  the  MMWR  Study  contains  insufficient  evidence  to

conclude that the link between MBP and HSV transmission is not just biologically

plausible,  but  has  resulted  in  actual  infections.  Berman  charged  in  an  affidavit

submitted in support of the plaintiffs’ motion for injunctive relief that the MMWR

Study, among other flaws, does not sufficiently rule out alternative modes of HSV

transmission, including from household sources, in the 11 cases on which it relies.5 

Further,  Berman  asserted  that  the  MMWR  Study’s  statistical  analysis  is  flawed

because it significantly underestimates the total number of infants upon whom MBP

is performed each year in New York City – the denominator in the study’s calculation

of the rate of HSV infection following MBP.  A supporting affidavit contends that

after correcting for this asserted flaw, the MMWR Study’s finding of a statistically

significant link between MBP and HSV infection among infants in New York City is




       5
          In a supporting affidavit, Dr. Brenda Breuer, Director of Epidemiologic Research
at the Department of Pain Medicine and Palliative Care of the Beth Israel Medical Center,
alleged  that  the  MMWR  Study  also  insufficiently  accounts  for  the  possibility  of
transmission  through  hospital  sources.    The  record  contains  responsive  affidavits
submitted  by  the  Department  in  which  its  experts  contend  that  the  MMWR  Study
adequately  accounts  for  alternate  transmission  routes  and,  indeed,  that  it  provides
compelling evidence of a causal link between MBP and HSV infection in the cases on which
it relies. 

                                            12
eliminated.

          C.  Background to the Regulation 

      Before  the  Department  promulgated  the  Regulation,  it  pursued  several

educational measures designed to disseminate information concerning the risks of

MBP.  First, beginning in 2005, Department officials participated in meetings with

leaders of the Jewish community to discuss HSV infection associated with direct oral

suction during circumcision.  Then, in August 2005, then‐Mayor Michael Bloomberg

and then‐Commissioner Thomas Frieden met with a group of prominent rabbis and

religious leaders to discuss the Department’s investigation into the issue.

      Later that year, in December 2005, the Department began distributing (via hard

copy to the general New York City population and on its website) “An Open Letter

to the Jewish Community from the New York City Health Commissioner” (“Open

Letter”).  The Open Letter stated the Department’s position that MBP had infected

several infants in New York City with the herpes virus, including one child who

died.    The  letter  cited  peer‐reviewed  scientific  studies  asserting  an  association

between MBP and HSV transmission to infants and, in addition, recommended that

infants being circumcised not undergo MBP.  The Department also distributed a fact

sheet entitled “Before the Bris: How to Protect Your Infant Against Herpes Virus


                                            13
Infection Caused by metzitzah b’peh,” which contained similar information, along

with a warning that “[b]ecause there is no proven way to reduce the risk of herpes

infection posed by metzitzah b’peh, the Health Department recommends that infants

being circumcised not undergo metzitzah b’peh.”  Finally, the Department distributed

a  health  alert  online  and  via  the  Department’s  Health  Alert  Network,  which  has

approximately 22,300 subscribers, alerting physicians to the issue.

       Acting in parallel with the Department’s efforts to combat the risk of HSV

transmission through MBP, the New York State Department of Health took up the

issue in 2006 in an unsuccessful effort to adopt a regulatory protocol.  New York State

officials  met  with  religious  leaders  and  Department  officials  before  proposing  a

protocol  whereby  mohelim  would    undergo  testing  if  an  infant  on  whom  they

performed MBP became infected with HSV within a time period compatible with

transmission via metzizah b’peh.  The protocol would have required that the mohel

stop performing MBP and undergo serological testing to determine whether he was

infected  with  the  virus.  If  so,  then  the  mohel  and  any  of  the  infant’s  primary

caregivers who were infected with the virus would be required to conduct daily

mouth swabs in an effort to recover the virus.  If the mohel was shown to have the

virus with DNA identical to the virus recovered from the infant, the mohel would be


                                            14
deemed the source and banned for life from performing MBP.  If the mohel could not

be definitively ruled out as a source of the virus, he would be permitted to continue

to perform MBP only if he took antiviral prophylaxes drug tablets on a set schedule. 

Although endorsed by some 57 New York counties, along with numerous leaders in

the Jewish community, including 28 rabbis, New York State’s protocol was rejected

by  New  York  City’s  Department  of  Health  and  Mental  Hygiene,  in  part  on  the

ground that the effectiveness of the protocol’s measures to prevent HSV transmission

during MBP has not been established.  The State has since abandoned the protocol.

      After  further  back‐and‐forth  between  interested  parties,  in  June  2012,  the

Department disseminated and posted online an official statement regarding the risk

of  HSV  transmission  from  MBP.    The  statement  reiterates  the  Department’s

commitment to working with “health care providers, the community, and parents to

prevent  HSV‐1  infection  among  newborn  males  undergoing  ritual  Jewish

circumcision.”  J.A. 675.  It asserts that “circumcision should always be done under

sterile  conditions”  and  “strongly  advises  that  metzitzah  b’peh  with  direct  oral

suctioning of the circumcision wound [should] never be performed.”  J.A. 675. 

      On the one hand, the Department has characterized its educational efforts as

a qualified success.  It has asserted in this litigation that its message has reached a


                                           15
significant portion of the Orthodox Jewish community (a belief formed in part based

on  the volume of complaints made to the Department objecting to its involvement

in MBP).  On the other hand, Department officials contend that a serious health risk

remains, despite the educational campaign, because MBP continues to be practiced. 

While readily admitting that the practice of MBP may persist in part because parents

fully aware of the medical information choose to disregard it, the Department also

contends, troublingly, that it has received “complaints from parents after their infant

had  a  circumcision  that  included  direct  oral  suction  without  [the  parents’]  prior

knowledge or permission that [metzitzah b’peh would be performed].”  J.A. 399. 

       D.  The Regulation  

       After determining that the extensive educational outreach was not sufficient

to address the risk presented by MBP, in June 2012, the Department proposed the

presently challenged Regulation.  On September 13, 2012, after an opportunity for

public comment, New York City’s Board of Health voted unanimously to adopt it. 

Section 181.21 prohibits a person from performing oral suction during a circumcision

unless that person obtains signed consent from a parent or guardian of the infant




                                            16
being circumcised.6  This consent form must be of a type provided by the Department

or prescribed by the Department and it must be labeled “Consent to perform oral

suction  during  circumcision.”    The  consent  form  must  contain  the  following

statement: “I understand that direct oral suction will be performed on my child and

that the New York City Department of Health and Mental Hygiene advises parents



       6
         As  adopted,  §  181.21,  entitled  “Consent  for  direct  oral  suction  as  part  of  a
circumcision,” provides as follows:

       (a)  Direct  oral  suction  means  contact  between  the  mouth  of  a  person
       performing or assisting in the performance of a circumcision and an infant’s
       circumcised penis. 
       (b) Written consent required. A person may not perform a circumcision that
       involves  direct  oral  suction  on  an  infant  under  one  year  of  age,  without
       obtaining, prior to the circumcision, the written signed and dated consent of
       a  parent  or  legal  guardian  of  the  infant  being  circumcised  using  a  form
       provided by the Department or a form which shall be labeled “Consent to
       perform oral suction during circumcision,” and which at a minimum shall
       include  the  infant’s  date  of  birth,  the  full  printed  name  of  the  infant’s
       parent(s), the name of the individual performing the circumcision and the
       following statement: “I understand that direct oral suction will be performed
       on my child and that the New York City Department of Health and Mental
       Hygiene advises parents that direct oral suction should not be performed
       because it exposes an infant to the risk of transmission of herpes simplex
       virus infection, which may result in brain damage or death.” 
       (c) Retention of consent forms. The person performing the circumcision must
       give  the  parent  or  legal  guardian  a  copy  of  the  signed  consent  form  and
       retain the original for one year from the date of the circumcision, making it
       available for inspection if requested by the Department.

Notice of Adoption of an Amendment to Article 181 of the New York City Health Code,
The City Record, Sept. 21, 2012, at 2600; S.A. 4.

                                               17
that direct oral suction should not be performed because it exposes an infant to the

risk of transmission of herpes simplex virus infection, which may result in brain

damage  or  death.”    The  Regulation  requires  that  the  person  conducting  the

circumcision  give  the  parent  or  guardian  a  copy  of  the  signed  consent  form  and

retain the original for one year. 

       There is no dispute that § 181.21 was promulgated to regulate the religious

practice  known  as  metzitzah  b’peh  and  no  other  circumcision  practice.    The

Regulation’s  statement  of  basis  and  purpose  frankly  avers  that  the  Regulation  is

designed to regulate “[a] practice known as metzitzah b’peh.”  J.A. 96.  Furthermore,

the Department’s Deputy Commissioner has described the Regulation as an effort to

“regulat[e] how part of a religious procedure is done,” Compl. 7, and the Department

conceded below that MBP, a religious practice, “prompted” § 181.21’s enactment,

Dist. Ct. Dkt. 34 at 6, 9 & n.8.  Finally, the City has admitted that § 181.21 exclusively

regulates metzitzah b’peh and not secular conduct, noting that MBP is “the only

presently known conduct” covered by the Regulation.  Id. at 6.

       E.  Procedural History 

       Plaintiffs filed suit in the United States District Court for the Southern District

of  New  York  seeking  declaratory  and  injunctive  relief.    Plaintiffs  also  sought  a


                                            18
preliminary  injunction  pending  adjudication  of  their  claims.    They  argued  that

forcing mohelim to comply with § 181.21 violates their rights to free speech and free

exercise under the First Amendment of the United States Constitution, as well as

their right to free exercise under New York law.

       The  district  court  denied  the  preliminary  injunction  on  January  10,

2013.Although the district court held oral argument on the motion, there was no

evidentiary hearing and no discovery was taken.  As relevant here, the district court

denied  the  preliminary  injunction,  holding  that  the  plaintiffs  had  not  shown  a

likelihood of success on the merits of their free exercise claim, because the Regulation

is a neutral and generally applicable law pursuant to Smith and Lukumi and thus

subject  only  to  rational  basis  review.    The  court  emphasized  the  legitimate

governmental interest in safeguarding children’s health and protecting parents’ right

to  make  informed  decisions  about  their  children’s  care,  and  discerned  no

discriminatory  object  against  religion  in  general  or  Judaism  in  particular  in  the

Regulation.    The  court  also  determined  that  the  regulation  is  neither  over‐  nor

underinclusive in relation to its secular goals.  The district court concluded that the

Regulation was likely to survive rational basis review and that the plaintiffs had

therefore shown no likelihood of success on the merits.  Accordingly, the district


                                            19
court  denied  plaintiffs’  motion  for  a  preliminary  injunction.    Plaintiffs  timely

appealed.

                                     DISCUSSION

      “We review the denial of a preliminary injunction for abuse of discretion.” 

Lynch v. City of New York, 589 F.3d 94, 99 (2d Cir. 2009).  “A district court abuses its

discretion when (1) its decision rests on an error of law (such as application of the

wrong legal principle) or a clearly erroneous factual finding, or (2) its decision –

though not necessarily the product of a legal error or a clearly erroneous factual

finding – cannot be located within the range of permissible decisions.”  Vincenty v.

Bloomberg,  476  F.3d  74,  83  (2d  Cir.  2007)  (internal  quotation  marks  omitted). 

Generally,  to  obtain  a  preliminary  injunction,  a  plaintiff  must  establish  “(a)

irreparable  harm  and  (b)  either  (1)  likelihood  of  success  on  the  merits  or  (2)

sufficiently serious questions going to the merits to make them a fair ground for

litigation and a balance of hardships tipping decidedly toward the party requesting

the preliminary relief.” Christian Louboutin S.A. v. Yves Saint Laurent Am. Holdings,

Inc., 696 F.3d 206, 215 (2d Cir. 2012) (quoting UBS Fin. Servs., Inc. v. W. Va. Univ.

Hosps., Inc., 660 F.3d 643, 648 (2d Cir. 2011)) (internal quotation marks omitted). But

“[w]hen, as here, the preliminary injunction ‘will affect government action taken in

                                            20
the  public  interest  pursuant  to  a  statutory  or  regulatory  scheme,’  it  ‘should  be

granted  only  if  the  moving  party  meets  the  more  rigorous  likelihood‐of‐success

standard.”    Red  Earth  LLC  v.  United  States,  657  F.3d  138,  143  (2d  Cir.  2011)  (per

curiam) (quoting Metro. Taxicab Bd. of Trade v. City of New York, 615 F.3d 152, 156 (2d

Cir. 2010)).  The party seeking a preliminary injunction must also demonstrate “that

the public’s interest weighs in favor of granting an injunction.”  Id. (quoting Metro.

Taxicab Bd. of Trade, 615 F.3d at 156).

                                            *   *   *

       The Free Exercise Clause of the First Amendment, applied against the states

by incorporation into the Fourteenth Amendment, see Cantwell v. Connecticut, 310 U.S.

296,  303  (1940),  provides  that  “Congress  shall  make  no  law  respecting  an

establishment  of  religion,  or  prohibiting  the  free  exercise  thereof.”    U.S.  Const.

amend. I.  The free exercise of religion means, first and foremost, the right to believe

and profess whatever religious doctrine one desires. Thus, the First Amendment

prohibits all “governmental regulation of religious beliefs as such.”  Sherbert v. Verner,

374 U.S. 398, 402 (1963).  Further, the government may not compel affirmation of

religious belief, see Torcaso v. Watkins, 367 U.S. 488, 496 (1961), punish the expression

of religious doctrines it believes to be false, see United States v. Ballard, 322 U.S. 78, 86‐

                                              21
88  (1944),  impose  special  disabilities  on  the  basis  of  religious  views  or  religious

status, see McDaniel v. Paty, 435 U.S. 618, 629 (1978), or lend its power to one or the

other side in controversies over religious authority or dogma, see Presbyterian Church

in U.S. v. Mary Elizabeth Blue Hull Mem’l Presbyterian Church, 393 U.S. 440, 445‐47

(1969). 

       In addition to belief, the Free Exercise Clause also protects the performance of

(or  abstention  from)  physical  acts  that  constitute  the  free  exercise  of  religion:

“assembling with others for a worship service, participating in sacramental use of

bread and wine, proselytizing, abstaining from certain foods or certain modes of

transportation.”  Smith,  494  U.S.  at  877.    As  the  Supreme  Court  has  instructed,

however, the Free Exercise Clause “does not relieve an individual of the obligation

to comply with a valid and neutral law of general applicability on the ground that the

law proscribes (or prescribes) conduct that his religion prescribes (or proscribes).” 

Id.  at  879  (quoting  United  States  v.  Lee,  455  U.S.  252,  263  n.3  (1982)  (Stevens,  J.,

concurring  in  the  judgment))  (internal  quotation  marks  omitted).    Such  laws  are

subject to rational basis review.  See Commack Self‐Serv. Kosher Meats, Inc. v. Hooker,

680 F.3d 194, 212 (2d Cir. 2012).  A law burdening religious conduct that is not both

neutral and generally applicable, however, is subject to strict scrutiny.  Lukumi, 508

                                                22
U.S. at 531‐32, 546.  “Neutrality and general applicability are interrelated,” and “the

failure to satisfy one requirement is a likely indication that the other has not been

satisfied.”  Id. at 531.

       Under Smith and Lukumi, the district court concluded that § 181.21 is both

neutral and generally applicable and thus subject only to rational basis review.  We

disagree.  For the reasons set forth herein, the Regulation is neither neutral nor, on

this record, generally applicable, and thus must be afforded heightened scrutiny. 

Accordingly, the district court’s holding to the contrary is an error of law requiring

vacatur. 

       A.  Neutrality

       A law is not neutral, the Supreme Court has said, if it is “specifically directed

at [a] religious practice.”  Smith, 494 U.S. at 878.  To determine neutrality, we begin

with the statute’s text, “for the minimum requirement of neutrality is that a law not

discriminate  on  its  face.”    Lukumi,  508  U.S.  at  533.    “Facial  neutrality  is  not

determinative,” however, because the neutrality requirement extends beyond facial

discrimination.  Id. at 534.  “Official action that targets religious conduct for distinctive

treatment”  must  also  satisfy  strict  scrutiny.    Id.  (emphasis  added).    Thus,  the

ordinances at issue in Lukumi – ordinances regulating animal slaughter – were not


                                             23
neutral for free exercise purposes because they were “gerrymandered with care to

proscribe religious killings of animals [by Santeria church members] but to exclude

almost all secular killings.”  Id. at 542.  And as noted by the concurrence in Lukumi,

that  the  Lukumi  ordinance  “target[ed]  the  practices  of  a  particular  religion”

distinguished  it  from  the  neutral  controlled  substances  law  in  Smith.    Id.  at  557

(Scalia, J., concurring in part and concurring in the judgment).

       Under the principles of neutrality outlined by the Supreme Court in Smith and

Lukumi,  §  181.21  of  the  New  York  City  Health  Code  is  not  a  neutral  law  and  is

therefore  subject  to  heightened  scrutiny.    The  Regulation  purposefully  singles  out

religious  conduct performed by a subset of Orthodox Jews.  And the Regulation

applies exclusively to the religious conduct performed by this religious group.  Thus,

while the interests at stake in this litigation are serious on both sides, requiring the

most careful calibration, the method for this calibration cannot be a mere rational

basis.  Strict scrutiny must be applied.       

       Beginning with the minimum requirement of facial neutrality – that a law not

facially regulate “a religious practice without a secular meaning discernible from the

language or context,” see Lukumi, 508 U.S. at 533 – it is doubtful that the Regulation

satisfies even this minimum requirement.  The very title of the Regulation – “Consent

                                             24
for direct oral suction as part of a circumcision” – reflects the Regulation’s focus on

a  practice  only  known  to  take  place  as  part  of  the  bris  milah,  and  exclusively  as

ritually practiced by a subset of Orthodox Jews.  The Regulation, moreover, by its

very  terms,  regulates  only  “[a]  person”  who  is  to  “perform  a  circumcision  that

involves direct oral suction” – plainly, a mohel performing MBP.   

       There is no doubt that if the Department had drafted its regulation to require

“mohelim” to obtain a consent form before performing “metzitzah b’peh” during

“bris  milah,”  this  regulation  would  trigger  strict  scrutiny  no  less  than  the

hypothetical statutes referenced in Smith – statutes prohibiting “the casting of statues

that are to be used for worship purposes” or “bowing down before a golden calf.”7 

See  Smith,  494  U.S.  at  877‐78  (internal  quotation  marks  omitted).    On  its  face,  a

regulation  directed  at  metzitzah  b’peh  would  apply  only  to  religious  actors

performing a religious practice, and during a religious ceremony.  But given  the

Department’s candid admission that the purpose here is to regulate MBP and that the

only conduct known to implicate the Regulation is MBP, it is unlikely the Department


        7
           As  the  Department  points  out,  §  181.21  is  different  because  it  “does  not  ban,
prohibit, or otherwise prevent people who wish to continue to engage in direct oral suction
as part of their ritual circumcision, from doing so.”  But this factor does not go to whether
strict scrutiny is appropriate, but to whether the Regulation will survive strict scrutiny
because it is narrowly tailored.

                                                25
can avoid strict scrutiny simply by declining to call metzitzah b’peh by its name in

the Regulation’s text.

       We need not decide whether the Department’s Regulation is facially neutral,

however,  because  it  is  abundantly  clear  that  the  Regulation  is  not  neutral  in 

“operation,” as assessed in “practical terms.”  Lukumi, 508 U.S. at 535‐36 (noting that

“effect of a law in its real operation is strong evidence of its object”).  As a practical

matter,  §  181.21  –  just  like  the  ordinances  in  Lukumi  –  is  not  neutral  because  the

religious ritual it regulates is “the only conduct subject to” the Regulation, which was

“drafted . . . to achieve this result.”  Lukumi, 508 U.S. at 535; see also Grossbaum v.

Indianapolis‐Marion Cnty. Bldg. Auth., 100 F.3d 1287, 1298 n.10 (7th Cir. 1996) (noting

that “[a] regulation that prohibited all private groups from displaying nine‐pronged

candelabra  may  be  facially  neutral,  but  it  would  still  be  unconstitutionally

discriminatory against Jewish displays”).  The Court in Lukumi undertook to “survey

meticulously” the categories reflected in the challenged ordinances there to apply

appropriate scrutiny to them.  Lukumi, 508 U.S. at 534 (quoting Walz v. Tax Comm’n,

397 U.S. 664, 696 (1970) (Harlan, J., concurring)).  Here, the question whether the

Regulation singles out the religious practice of metzitzah b’peh is simpler to address

in  light  of  the  Department’s  own  admission  that  metzitzah  b’peh  “prompted”

                                               26
§ 181.21 and that metzitzah b’peh is “the only presently known conduct” covered by

the Regulation, Dist. Ct. Dkt. 34 at 6, 9 & n.8. 

       Section 181.21’s sharp contrast to the neutral law upheld in Smith and strong

similarities to the non‐neutral law in Lukumi further demonstrate that the Regulation

is  not  neutral  for  free  exercise  purposes.    First,  §  181.21  is  decidedly  not  like  the

neutral  statute  at  issue  in  Smith,  nor  does  it  fit  within  the  cases  Smith  cites  as

involving neutral laws.  The statute in Smith prohibited the use of peyote both when

it was used for secular purposes and when it was used as a religious sacrament. 

Smith,  494  U.S.  at  878‐79.    The  Court  reasoned  that  because  the  statute  was

“concededly constitutional as applied to those who use the drug for other reasons,”

the Smith plaintiffs were not constitutionally entitled to a religious exemption from

a law that was valid as applied to non‐religious uses.  Id. at 878.  Similarly, every

single case cited by the Smith Court to demonstrate that the Court has “consistently

held that the right to free exercise does not relieve an individual of the obligation to

comply with a ‘valid and neutral law of general applicability on the ground that the

law proscribes . . . conduct that his religion prescribes,’” involved laws encompassing

both secular and religious conduct.  Id. at 879‐80 (citing Prince v. Massachusetts, 321

U.S. 158 (1944) (prohibiting child labor primarily in the secular context); Braunfeld v.

                                                27
Brown, 366 U.S. 599 (1961) (plurality opinion) (Sunday‐closing laws prohibiting stores

from opening on Sunday regardless whether religious, family, or business reasons

motivated the desire to be open); Gillette v. United States, 401 U.S. 437 (1971) (noting

that Selective Service System exemption requiring objectors to object to “war in any

form”  applied  regardless  whether  religious  or  other  moral  grounds  motivated

opposition  to  a  particular  war);  United  States  v.  Lee,  455  U.S.  252  (1982)  (Social

Security law applied generally to those of all covered employers and employees,

regardless of religion)).  There can be no argument that child  labor  prohibitions,

Sunday‐closing  laws,  mandatory  military  service,  and  tax  collection  extend  well

beyond isolated groups of religious adherents.  But in contrast to the laws in Smith

and every case cited therein, § 181.21 purposely and exclusively regulates particular

religious conduct and nothing else.8

       In contrast, § 181.21 is in key respects similar to the targeted non‐neutral law

in Lukumi.  The Court held that the ordinances in Lukumi, which prohibited ritual

        8
           In Smith, to determine whether the law was neutral and generally applicable, the
Supreme Court also looked to two free speech cases involving burdens imposed on the
press.  The Court explained that a “general tax” or other burden applicable to all businesses
is wholly constitutional even when applied to newspapers, Smith, 494 U.S. at 878 (citing
Citizen  Pbl’g  Co.  v.  United  States,  394  U.S.  131  (1969)),  while  a  tax  applicable  only  to
newspapers presents another question, id. (citing Grosjean v. Am. Press Co., 297 U.S. 233
(1936)).  Section 181.21 is akin to the tax in Grosjean – it applies only to religious conduct –
and is unlike the tax in Citizen Publishing that applied to businesses generally.

                                                 28
animal killing, were non‐neutral and targeted because their burden fell on “almost”

no one but the disfavored religious group.  Lukumi, 508 U.S. at 536.  Similarly here,

the burdens of the Regulation fall on only a particular religious group – and in fact

exclusively on members of one particular subset of that religious group.  Cf. Commack

Self‐Serv. Kosher Meats, Inc., 680 F.3d at 211 (holding that a Kosher food labeling act

was a neutral law subject to rational basis because it applied to“food purchased by

individuals  of  many  different  religious  beliefs,”  while  the  laws  subject  to  strict

scrutiny in Lukumi “were clearly enacted in response to a particular church practicing

a religion which required animal sacrifice”).

       Applying strict scrutiny to this Regulation, moreover, does not give rise to the

same  costs  that  were  present  in  Smith.    The  Court  explained  in  Smith  that  the

workability of a democratic government requires that general laws not be subject to

strict scrutiny whenever challenged on religious grounds lest every citizen “become

a law unto himself.”  494 U.S. at 885 (internal quotation marks omitted).  The teaching

of  Smith  is  that  a  state  can  determine  that  a  certain  harm  should  be  prohibited

generally, and a citizen is not, under the auspices of her religion, constitutionally

entitled to an exemption.  See id. at 888 (“Any society adopting” a rule to the contrary

“would be courting anarchy.”).

                                             29
       But Smith is inapplicable here: the plaintiffs are not requesting an exemption

from a law that is otherwise valid when applied to secular conduct.  Instead, they

challenge a law that purposely and exclusively applies only to them, as religious

actors conducting a religious ritual.  To be clear, § 181.21 is not invalid for this reason,

for it may be consistent with free exercise principles to regulate conduct that is only

done for religious reasons, in appropriate cases.  But where such purposeful and

exclusive regulation exists – where the object of the law is itself the regulation of

religious conduct – the law is subject to heightened scrutiny, and not to rational basis

review.    Lukumi,  508  U.S.  at  533  (noting  that  such  laws  must  be  “justified  by  a

compelling interest and [be] narrowly tailored to advance that interest”). 

       B.  General Applicability 

       Although not necessary to our holding (because the Regulation is not neutral),

we  are  also  unable  to  conclude,  based  on  the  record  to  date,  that  §  181.21  is  a

generally  applicable  law.    The  general  applicability  requirement  prohibits  the

government  from  “in  a  selective  manner  impos[ing]  burdens  only  on  conduct

motivated  by  religious  belief.”      Lukumi,  508  U.S.  at  543.    It  “protect[s]  religious

observers against unequal treatment, and inequality [that] results when a legislature

decides  that  the  governmental  interests  it  seeks  to  advance  are  worthy  of  being

                                               30
pursued only against conduct with a religious motivation.” Id. at 542‐43 (internal

quotation marks and citation omitted) (first alteration in original).  While “[a]ll laws

are selective to some extent, . . . categories of selection are of paramount concern

when a law has the incidental effect of burdening religious practice.”  Id. at 542.  A

law is therefore not generally applicable if it is substantially underinclusive such that

it regulates religious conduct while failing to regulate secular conduct that is at least

as harmful to the legitimate government interests purportedly justifying it.  Id. at 535‐

38.

      In light of the sparse record at this preliminary stage, we cannot conclude that

§ 181.21 is generally applicable.  Pertinently, the Regulation applies exclusively to

religious conduct implicating fewer than 10% of the cases of neonatal HSV infection,

while it “fail[s] to [regulate] nonreligious conduct” accounting for all other cases. 

Lukumi, 508 U.S. at 543.  Yet, the record is almost entirely devoid of explanation,

much less evidence in support of explanation, for such selectivity.  There may be 

reasons  for  selectively  focusing  on  MBP  –  perhaps  the  risks  of  infection  from

caregivers in the home or hospital are too diffuse to address, for instance, or are not

as grave.   At oral argument, the Department asserted that its officers lecture doctors

during hospital rounds about the risk of intrapartum transmission from mother to

                                           31
infant.9  The record is largely silent, however, regarding these lectures, or why they

are sufficient (or the most, practically speaking, that can be done) both to deal with

the most common route of neonatal infection and adequately to advise parents about

preventable transmission risks.

      The Department may have legitimate reasons for addressing HSV infection

risk among infants primarily, if not exclusively, by regulating MBP, even though

such conduct constitutes a small percentage of the overall number of cases.  On the

present record, however, the plaintiffs have made a sufficient case for strict scrutiny

by establishing that the risk of transmission by reason of metzitzah b’peh has been

singled out.  To be clear, this does not mean that the Regulation is not narrowly

tailored – a factor relevant in the application of strict scrutiny, and not to the question

whether strict scrutiny applies.  We decide only that there is an insufficient basis on

which to conclude, on the present record, that § 181.21 is a generally applicable law. 

In such circumstances, the Regulation is properly subject to strict scrutiny and not

rational basis review.  



       9
         As  already  noted,  85%  of  the  cases  of  neonatal  HSV  involve  intrapartum
transmission  from  mother  to  infant  and  such  transmission,  in  the  words  of  the
Department’s  expert,  “is  most  likely  to  occur  when  the  maternal  infection  is  acquired
during the last trimester of pregnancy.”  J.A. 316.

                                              32
                                              *   *   *

       The Department contends that its interest in § 181.21 is solely to protect the

health of infants and “to inform parents of the risks inherent in a practice [direct oral

suction] that medical authorities would deem risky under any circumstances.”  But

even assuming (without deciding) that this is the case, close scrutiny of laws singling

out a religious practice for special burdens is not limited to the context where such

laws stem from animus, pure and simple.  See Shrum v. City of Coweta, 449 F.3d 1132,

1144  (10th  Cir.  2006)  (noting  that  “Free  Exercise  Clause  is  not  limited  to  acts

motivated by religious hostility,” but protects “the ‘free exercise of religion’ from

unwarranted  governmental  inhibition  whatever  its  source”).    Instead,  “[a]  law

burdening religious practice that is not neutral or not of general application must

undergo the most rigorous of scrutiny.” Lukumi, 508 U.S. at 546.

       Of course, the conclusion that the Regulation is subject to strict scrutiny does

not mean that § 181.21 is constitutionally deficient, for strict scrutiny is not invariably

fatal in the context of free exercise claims.   See, e.g., Adam Winkler, Fatal in Theory and

Strict in Fact: An Empirical Analysis of Strict Scrutiny in the Federal Courts, 59 Vand. L.

Rev. 793, 858‐62 (2006).  The Department has asserted interests that are substantial

and  may  prove,  on  analysis,  to  be  compelling.    And  the  means  it  has  chosen  to

                                            33
address these interests (means that fall short of outright prohibition of MBP and that

may further the goal of informed parental consent) may be appropriately tailored,

albeit intrusive on a longstanding religious ritual.  Mindful of the serious interests at

stake on both sides, we express no view as to whether the plaintiffs have borne their

burden of establishing a likelihood of success on the merits.  

       As discovery has begun, upon remand the district court should in its discretion

permit an additional period of discovery before holding an evidentiary hearing on

the  present  motion.    The  district  court  may  also  consider  the  advisability,  in  the

interests  of  judicial  economy,  of  consolidating  this  hearing  with  the  trial  on  the

merits, pursuant to Rule 65(a)(2) of the Federal Rules of Civil Procedure.  Any further

appeal in this matter shall be assigned to this panel.  We are confident that further

review by this Court will benefit from the district court’s analysis in the first instance.

                                      CONCLUSION

       The judgment of the district court is VACATED and the case REMANDED for

further proceedings consistent with this order.  The plaintiffs’ renewed request at oral

argument for a temporary stay of enforcement is denied.




                                              34